                                            Case 3:20-cv-04526-SI Document 7 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HENRY RAYMOND JOSEPH PEREZ,                         Case No. 20-cv-04526-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     WARDEN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff sent to the court a letter complaining about prison or jail conditions at the “K.C.S.C.

                                  14   Facilities” in Bakersfield, California. In an effort to protect his rights, a new action was opened and

                                  15   the letter was filed on July 6, 2020. Two days later, plaintiff was notified that he had not filed a

                                  16   complaint, and was given 28 days to do so or the action would be dismissed. He also was sent a

                                  17   notice that he had not paid the filing fee or applied for leave to proceed in forma pauperis, and was

                                  18   given 28 days to either pay the fee or file the application or the action would be dismissed. Plaintiff

                                  19   did not file a complaint or file an in forma pauperis application or pay the fee, and the deadline by

                                  20   which to do so has passed. This action therefore is DISMISSED without prejudice for failure to file

                                  21   a pleading showing the court has subject matter jurisdiction. The clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 18, 2020

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
